Proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated May 5, 2003, affirming a determination of an Administrative Law Judge, which, after a hearing, found that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and (10), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The petitioner, the owner of a vehicle alleged to be overweight in violation of the New York City Traffic Rules and Regulations, waived its jurisdictional objections when it appeared and participated in the administrative hearing on the merits (see Matter of Clinton Ave. Constr. Corp. v Martinez, 8 AD3d 273 [2004]; Matter of United States Power Squadrons v State Hu*692man Rights Appeal Bd., 84 AD2d 318, 325 [1981], affd 59 NY2d 401 [1983]). In any event, the applicable service provision was Vehicle and Traffic Law § 385 (20-a), pursuant to which the issuance of a summons to the driver of the vehicle conferred personal jurisdiction over the petitioner (see Matter of IESI NY Corp. v Martinez, 8 AD3d 667 [2004]; Matter of Sureway Towing, Inc. v Martinez, 8 AD3d 490 [2004]).
Contrary to the petitioner’s contention, the notes taken by the traffic enforcement agent at the time of the traffic stop were not the only source of evidence of the reasonable suspicion on which the stop of the petitioner’s vehicle was based. Rather, the agent testified that he had a recollection of the stop and the bases for it, which was refreshed by his notes. The Administrative Law Judge’s assessment of the agent’s credibility is beyond this Court’s review (see Matter of Berenhaus v Ward, 70 NY2d 436, 443 [1987]; Matter of New York Paving v Martinez, 1 AD3d 518 [2003]; Matter of Scara-Mix, Inc. v Martinez, 305 AD2d 418 [2003]).
The determination of the Administrative Law Judge that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and (10) is supported by substantial evidence, and we therefore decline to disturb it (see Matter of Masons v Martinez, 8 AD3d 671 [2004]; Matter of Maspeth Ave. Operating Corp. v Martinez, 2 AD3d 446 [2003]). Florio, J.P., Santucci, Krausman and Rivera, JJ, concur.